DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8th, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-17 and 19-22 have been considered but are moot because the new ground of rejection does not rely on the rejection of record.  As outlined in the Advisory Action mailed November 26th, 2021,  Cowan et al. (US 2019/0254836) discloses the newly amended subject matter of the control shaft being threaded and the control member being threadingly received on the control shaft.  Greater explanation can be found in the detailed rejection below.   Additionally, Cowan discloses the guide rail and groove are elongate as their lengths are greater than their width or thickness and are complimentary in shape along their lengths as best shown in figure 19
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-14 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cowan et al. (US 2019/0254836).
 	Regarding claim 8, Cowan et al. disclose an expandable implant (30), comprising a base member (320) comprising a guide groove (325D); an adjustable member (310) adjustably coupled to the base member and movable between a first, collapsed position (figure 18), and a second, expanded position (figure 19), the adjustable member comprising a guide rail (315C) slidably received by the guide groove such that the guide rail moves within the guide groove as the adjustable member is moved from the first, collapsed position to the second, expanded position (¶92); wherein the guide rail and the guide groove are arcuate (see figure below) and elongate in shape (their length is greater than width) and complimentary in shape (figures 18-23) along their respective lengths (figure 19); wherein the adjustable member moves in a non-linear manner relative to the base member from the first, collapsed position to the second, expanded position (figures 18-19). 	Regarding claim 9, Cowan et al. disclose the base member comprises a top surface (326) and a bottom surface (328) opposite the top surface; wherein the adjustable member has a top surface (318) and a bottom surface (316) opposite the top .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2015/006145) in view of Cowan et al. (US 2019/0254836).
 	Regarding claim 1, Rogers et al. disclose an expandable implant (10, figure 1), comprising a base member (16) having a top surface (see figure below) and a bottom surface (see figure below) opposite the top surface; an adjustable member (14) adjustably coupled to the base member in a non-hinged manner and movable between a first, collapsed position (figures 1 and 7A), and a second, expanded position (figures 8, 15B, 15C), wherein the adjustable member has a top surface (see figure below) and a bottom surface (see figure below) opposite the top surface; a control assembly (figures 9A-9C, 12A-12C) coupled to the base member and the adjustable member and 
 	Cowan et al. disclose an expandable implant (10) having a control member (350a/350b) threadingly received on the control shaft (340, figures 20-21 and 24) as it is a known engagement mechanism for creating incremental expansion of the expandable implant (¶89). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the expandable implant of Rogers et al. to have the 
 	Regarding claim 4, Rogers et al. disclose the at least one control member comprises a first control member (34) received on the control shaft (43, figure 6) and configured to be received within a first control channel (22, figures 3-4) on the adjustable member and a second control member (38) received on the control shaft and configured to be received within a second control channel (26, figures 3-4) on the adjustable member. 	Regarding claim 6, Rogers et al. disclose the first control member moves towards the second control member along the control shaft in response to the control shaft being turned in a first direction; and wherein the first control member moves away from the second control member along the control shaft in response to the control shaft being turned in a second direction (¶44-45, ¶47-48).
 	Regarding claim 21, Rogers et al. disclose the control shaft is translationally fixed relative to the base member (figures 1, 4, 6-8, 12A-13C).


    PNG
    media_image1.png
    689
    757
    media_image1.png
    Greyscale

Claims 15-17, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2015/0066145), hereinafter Rogers ‘15 in view of Rogers et al. (US 2021/0045892), hereinafter Rogers ’21 in view of Cowan et al. (US 2019/0254836). 	Regarding claim 15, Rogers ‘15 disclose an expandable implant (10), comprising
a base member (16), comprising a first body portion; an adjustable member (14) comprising a second body portion; wherein the adjustable member is adjustably coupled to the base member and moves non-linearly (figures 8, 15B-15C, ¶48-50) with respect to the base member between a first, collapsed position (figures 1 and 7A), and a second, expanded position (figures 8, 15B-15C), wherein during movement of the adjustable member relative to the base member a first height at a first lateral side (see 
 	Rogers ’15 fails to expressly teach or disclose the base member and adjustable member have a first transverse plate portion and a second transverse plate portion, respectively.
 	Rogers ’21 teaches an expandable implant (10, figure 2B) having a base member having a first body portion (34, figure 1A) and a first transverse plate portion (120), an adjustable member having a second body portion (32) and a second transverse plate portion (140) configured to receive an anchoring member (e.g. 122/142, figures 2A-2B) as it enhances the fixation of the implant within the intervertebral disc space and assist in avoiding back-out of the implant upon implantation (¶65). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the device of Rogers ’15 to have first and second transverse plate portions as taught by Rogers ’21 as the modular transverse plate portions enhance the fixation of the implant within the intervertebral disc space and assist in avoiding back-out of the implant upon implantation. 	 	Additionally, Rogers et al. fails to expressly teach or disclose the control member being threadingly received on the control shaft.
 	Cowan et al. disclose an expandable implant (10) having a control member (350a/350b) threadingly received on the control shaft (340, figures 20-21 and 24) as it is a known engagement mechanism for creating incremental expansion of the expandable implant (¶89). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the expandable implant of Rogers et al. to have the control member threadably received on the control shaft as taught by Cowan et al. as it is a known engagement mechanism for creating incremental expansion of the expandable implant. 	Regarding claim 16, Rogers ’15 disclose a first lateral side (see figure below) extending along a length of the implant; a second lateral side (see figure below), opposite the first lateral side, extending along the length of the implant; wherein the adjustable member has a top surface (see figure below) and the base member has a bottom surface (see figure below); wherein the top surface of the adjustable member and the bottom surface of the base member define an implant height (figures 1-15C); wherein the implant height at the first lateral side is greater than the implant height at the second lateral side when the implant is in the second, expanded position (figures 15B-15C). 	Regarding claim 17, Rogers ’15 disclose the top surface of the adjustable member and the bottom surface of the base member are substantially parallel in the first, collapsed position (figures 1, 7A).
 	Regarding claim 20, Rogers ’15 in view of Rogers ’21 disclose the anchoring member, wherein the anchoring member is secured using a retention screw, wherein the retention screw has a flat portion and a rounded shoulder portion.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2015/0066145) in view of Cowan et al. (US 2019/0254836) in further view of Faulhaber (US 2017/0172756). 	 	Regarding claim 7, Rogers et al. disclose the claimed invention except for the control shaft is secured using a cam screw, wherein the cam screw has a cam portion configured to engage the control shaft.
 	Faulhaber teaches an expandable implant (figures 14-18) which uses a cam screw (224) having a cam portion (top head portion of 224) which is configured to engage a shaft member (222, figures 14-16, 18 and ¶58) as it blocks rotation of the shaft member after final placement and retains the shaft in its final position (¶58). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the implant of Rogers et al. to include a cam screw as taught by Faulhaber et al. as the cam screw blocks rotation of the shaft member after final placement and retains the shaft in its final position.  Thereby acting as a stop member to keep the implant in the specified position.

20 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2015/0066145), hereinafter Rogers ‘15 in view of Rogers et al. (US 2021/0045892), hereinafter Rogers ’21 in view of Cowan et al. (US 2019/0254836) in further view of Faulhaber (2017/0172756).
 	Regarding claim 20, Rogers ’15 in view of Rogers ‘21 in view of Cowan et al. fail to expressly teach or disclose that the anchoring member is secured using a retention screw.  The retention screw has a flat portion and a rounded shoulder portion. 	Faulhaber disclose an expandable implant (figures 14-18), wherein the implant includes an anchoring member (222) that is secured using a retention screw (224, ¶58).  The retention screw having a flat portion (see figure below) and a rounded shoulder portion (see figure below).  The retention screw blocks rotation of the anchoring member after final placement and retains the shaft in its final position (¶58).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the implant of Rogers ’15 in view of Rogers ‘21 in view of Cowan to include a retention screw as taught by Faulhaber as the cam screw blocks rotation of the shaft member after final placement and retains the shaft in its final position.  Thereby acting as a stop member to keep the implant in the specified final, implanted, position.

    PNG
    media_image2.png
    224
    341
    media_image2.png
    Greyscale
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775